United States Court of Appeals
                                                             Fifth Circuit
               IN THE UNITED STATES COURT OF APPEALS      F I L E D
                       FOR THE FIFTH CIRCUIT
                                                           June 21, 2006

                                                       Charles R. Fulbruge III
                            No. 05-41227                       Clerk
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BRANDON DARNELL REYNOLDS, also known as Black,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 4:04-CR-116-4
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Brandon Darnell Reynolds appeals the 360-month sentence he

received after the jury found him guilty of conspiracy to

manufacture, distribute or possess with such intent, or dispense

50 grams or more of crack cocaine or 5 kilograms or more of a

substance that contained cocaine.   Because Reynolds was sentenced

after the Supreme Court issued its opinion in United States v.

Booker, 543 U.S. 220 (2005), Reynolds’s argument that the

district court violated his Fifth Amendment due process rights


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-41227
                                  -2-

and his Sixth Amendment rights when it sentenced him based on a

drug amount found by a preponderance of the evidence and not on

the drug amount found by the jury is unavailing.     See United

States v. Johnson, 445 F.3d 793, 798 (5th Cir. 2006).    Reynolds’s

argument that the remedial portion of Booker does not apply to

him, because he committed his offense before Booker was decided,

is likewise unavailing.     See United States v. Austin, 432 F.3d

598, 599 (5th Cir. 2005).

     Reynolds’s argument that his sentence is unreasonable

because the district court followed the guidelines recommendation

for offenses involving crack cocaine does not amount to plain

error.   See United States v. Alonzo, 435 F.3d 551, 554 (5th Cir.

2006); United States v. Villegas, 404 F.3d 355, 358 (5th Cir.

2005); United States v. Fonts, 95 F.3d 372, 374 (5th Cir. 1996).

     AFFIRMED.